Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re claim 1 Sato US 2018/0047186 discloses 
A system comprising: at least one memory device comprising a digital image portraying a face; and at least one server device configured to cause the system to: determine a sub-eye region of the digital image (see figure 1 element R2 and see paragraph 35 and 36) and a sampling area of the digital image (see figure 2 region R2  and see paragraph 35 and 36) from facial landmarks  generated utilizing a facial landmark detection algorithm(see  paragraph 35 note that a pupil is detected and the regions are detected in relation to the pupil); 

determine a dark eye region within the sub-eye region (see paragraph 37 dark circle mask ) by comparing a color of the sampling area with pixels in the sub-eye region (see paragraph 82 noteThen, HSV in each of the two regions including the dark circle color region R1 and the reference skin color region R2 is analyzed to determine “only a dark skin color region under an eye.”); 

and generate a corrected digital image  (see  paragraphs 74-76 and paragraph 71)


identify a candidate replacement region from the digital image by sampling the digital image utilizing the dark eye region and the color of the sampling area; 


and generate a corrected digital image by replacing the dark eye region with the candidate replacement region.


Re claim 8 Chen US 2017/0262970 discloses

A non-transitory computer readable medium for generating corrected eye region images comprising instructions that, when executed by at least one processor, cause a computing device to: determine a sub-eye region of a digital image portraying a face from facial landmarks generated utilizing a facial landmark detection algorithm (see paragraph 99 note that area is located by using facial landmarks ); generate an eye wrinkle contour from the sub-eye region by processing the digital image utilizing an edge detection algorithm; (see paragraph 99 detect eye wrinkle maps )_ generate a corrected digital image by processing the eye wrinkle contour utilizing a smoothing algorithm (see paragraph 102).


 The prior art of record does not disclose determine a correction size based on a width of the eye wrinkle contour; and generate a corrected digital image by processing the eye wrinkle contour utilizing a smoothing algorithm and the correction size.


Re claim 14  Chen US 2017/0262970 discloses  In a digital medium environment for correcting eye region artifacts, a computer-implemented method comprising: determining, within a digital image portraying a face, a dark eye region (dark eye removal map ) and an eye wrinkle contour (see paragraph 99 eye wrinkle maps ) ; generating a corrected texture image by smoothing pixels along the eye wrinkle contour of the image ( see paragraph 141 note that eye wrinkles are detected); generating a corrected color image by correcting  the dark eye region (see paragraph 141 dark eye correction); and generating a corrected digital image by combining the corrected texture image and the corrected color image ( see paragraph 141 and 142 note output the images are created by combining the corrected images ).

Prior art of record does not disclose In a digital medium environment for correcting eye region artifacts, a computer-implemented method comprising: determining, within a digital image portraying a face, a dark eye region and an eye wrinkle contour; generating a high frequency image and a low frequency image corresponding to the digital image portraying the face; generating a corrected texture image by smoothing pixels along the eye wrinkle contour of the high frequency image; generating a corrected color image by replacing the dark eye region with a candidate replacement region of the low frequency image; and generating a corrected digital image by combining the corrected texture image and the corrected color image.



.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669